Case 4:20-mj-04826-N/A-MSA Document 1 Filed 08/07/20 Page 1 of 1

 

 

CRIMINAL COMPLAINT
{Electronically Submitted)
. - 4. DISTRICT of ARIZONA
United States District Court °
United States of America . DOCKET NO.

¥.

Efrain Gonzalez-Reynoso | masmmese eo AB 26N I
YOB: 1979; Citizen of Mexico J

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a} and (b)(1)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about August 6, 2020, at or near Topawa, in the District of Arizona, Efrain Gonzalez-Reynoso, an alien,
entered, and was found in the United States of America after having been denied admission, excluded, deported, and
removed from the United States through Del Rio, Texas on January 4, 2020, and without obtaining the express
consent of the Attorney General or the Secretary of the Department of Homeland Security to reapply for admission
thereto; in violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section
1326(b)(1), a felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Efrain Gonzalez-Reynoso is a citizen of Mexico. On January 4, 2020, Efrain Gonzalez-Reynoso was lawfully
denied admission, excluded, deported and removed from the United States through Del Rio, Texas. On August 6,
2020, agents found Efrain Gonzalez-Reynoso in the United States at or near Topawa, Arizona, without the proper]
immigration documents. Efrain Gonzalez-Reynoso did not obtain the express consent of the Attorney General or
the Secretary of the Department of Homeland Security to re-apply for admission to the United States. -

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

 

 

 

 

DETENTION REQUESTED SIGNATURE OF COMPLALNANT (official title)
Being duly sworn, | deciare that the foregoing is ANDREW J CARPENTER stay sianed by ANDREW) CARPENTER
true and correct to the best of my knowledge.

LMG2/AJC Digitally signed by LIZA Border Patrol A

AUTHORIZED AUSA /s/Liza Granoff fat Dato 2000.08.07 order Patrol Agent

09:48:37 -07'00 Andrew J. Carpenter
Sworn by telephone _x
SIGNATURE OF MAGISTRATE JUDGE . DATE
ro . C Q lil August 7, 2020
Wf \
No OUsS. Koen

4} See Federal rules of Criminal Procedure Rules 3, 4.1, aad 54 \

i
‘ i
See!

 

 
